Case 2:20-cv-10782-LVP-APP ECF No. 22 filed 09/02/20          PageID.134    Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    AUSTIN MANGIN,

                Plaintiff,                      Case No. 2:20-cv-10782
                                                District Judge Linda V. Parker
    v.                                          Magistrate Judge Anthony P. Patti

    AMERICAN FAMILY
    CONNECT INSURANCE
    COMPANY, et al.,

           Defendants.
_________________________/

 ORDER GRANTING AS UNOPPOSED DEFENDANT IDS PROPERTY
CASUALTY INSURANCE COMPANY’S MOTION TO DEEM ADMITTED
  ITS REQUESTS FOR ADMISSION (ECF No. 17) AND MOTION TO
  COMPEL PLAINTIFF’S SIGNED AUTHORIZATIONS (ECF No. 18)

         Currently before the Court are Defendant IDS Property Casualty Insurance

Company’s motion to deem admitted its requests for admission (ECF No. 17) and

motion to compel Plaintiff’s signed authorizations (ECF No. 18), which have been

referred to me (ECF No. 20).1

         According to the motions, on April 29, 2020 and May 28, 2020,

respectively, counsel for Defendant served on Plaintiff its first set of requests for

admission and several authorizations to be signed through Minute Man Services.



1
 Also pending before the Court is Defendant’s motion to dismiss (ECF No. 19),
which the Court will address under separate cover.
Case 2:20-cv-10782-LVP-APP ECF No. 22 filed 09/02/20        PageID.135     Page 2 of 4




(ECF No. 17, PageID.48; ECF No. 18, PageID.74.) Plaintiff failed to timely

respond to either, prompting counsel for Defendant to send Plaintiff a proposed

stipulated order to compel responses to its requests for admission on August 3,

2020 (ECF No. 17, PageID.48), and a proposed stipulated order to compel the

signed authorizations on July 28, 2020 (ECF No. 18, PageID.75). Plaintiff did not

respond to Defendant regarding the proposed stipulations, nor to e-mails requesting

a status conference with the Court. (ECF No. 17, PageID.48-49; ECF No. 18,

PageID.75.) Accordingly, Judge Parker entered a text-only order granting

Defendant permission to file appropriate discovery motions.

      Defendant filed the instant motions on August 14, 2020. (ECF Nos. 17, 18.)

“A response to a nondispositive motion must be filed within 14 days after service

of the motion.” E.D. Mich. LR 7.1(e)(2)(B). Thus, in the absence of a scheduling

order stating otherwise, Plaintiff’s responses to Defendant’s motions would have

been due on or about August 28, 2020. See Fed. R. Civ. P. 6(a), (d). To date,

Plaintiff has not responded to Defendant’s motions.

      The local rules of the Eastern District of Michigan required Plaintiff to file

responses if he wished to oppose Defendant’s discovery motions. See E.D. Mich.

LR 7.1(c)(1) (“A respondent opposing a motion must file a response, including a

brief and supporting documents then available.”) (emphasis added). Opposition to

a motion is deemed waived if the responding party fails to respond or otherwise

                                          2
Case 2:20-cv-10782-LVP-APP ECF No. 22 filed 09/02/20        PageID.136    Page 3 of 4




oppose the motion. See Humphrey v. United States Attorney General’s Office, 279

F. App’x 328, 331 (6th Cir. 2008). Because Plaintiff has not responded to

Defendant’s discovery motions, Defendant’s motions can and will be construed as

unopposed.

      Accordingly, Defendant’s motion to deem admitted its requests for

admission (ECF No. 17) and motion to compel Plaintiff’s signed authorizations

(ECF No. 18) are GRANTED as unopposed. All objections are deemed waived.

Defendant’s requests for admission are deemed admitted pursuant to Fed. R. Civ.

P. 36(a)(3), and Plaintiff must sign and execute the authorizations referenced in

and attached to the motion to compel (ECF No. 18) by TUESDAY, September

15, 2020. Failure to do so may result in sanctions under Rule 37(b)(2), up to and

including dismissal. Finally, reasonable costs and attorney fees are awarded to

Defendant pursuant to Fed. R. Civ. P. 37(a)(5)(A). Thus, the parties are directed to

meet and confer to attempt to stipulate the amount of costs and attorney fees to be

awarded. If the parties cannot so stipulate by TUESDAY, September 15, 2020,

Defendant may submit a sworn, itemized bill of costs for the Court’s consideration

via ECF on or before TUESDAY, September 22, 2020. Thereafter, any specific

objections to the amount of fees or costs being sought must be filed by Plaintiff on

or before TUESDAY, October 6, 2020.

   IT IS SO ORDERED.

                                         3
Case 2:20-cv-10782-LVP-APP ECF No. 22 filed 09/02/20   PageID.137   Page 4 of 4




Dated: September 2, 2020           ______________________
                                   Anthony P. Patti
                                   UNITED STATES MAGISTRATE JUDGE




                                     4
